 1
                                                                       The Honorable Timothy W Dore
 2                                                                                         Chapter 7
 3
 4
 5
 6
 7
                          IN THE UNITED STATES BANKRUPTCY COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     In Re:                                        )       Chapter
10                                                 )       No. 18-14820
              SAMIA EL-MOSLIMANY                   )
11                                                 )       TRUSTEE'S OBJECTION TO CLAIMS
                                                   )       OF EXEMPTION
12                                                 )
                                      Debtor.      )
13                                                 )
                                                   )
14
              COMES NOW the Chapter 7 Trustee, Ronald G. Brown, and objects to the debtor’s
15
     exemptions on Schedule C as follows:
16
              1. The debtor asserts an exemption claim under state law pursuant to RCW 6.13.010,
17
     .020, and .30 in residential real property at 2655 SW 151st Place, Burien, Washington, for
18
     “100% of fair market value up to any applicable statutory limit.” The debtor lists the debt of
19
     Hayat Sindi in the sum of $1,548,500 as unsecured debt on Schedule F. However, the trustee’s
20
     investigation has found that Hayat Sindi recorded judgments against the real property in 2017
21
     and 2018 that appear to fully encumber the real property and that the debtor appears to have no
22
     equity in the property by which the debtor may assert a state homestead exemption claim. In
23
     addition, the debtor does not specify a specific numerical value for the exemption claim by
24
     which to determine the extent of the exemption claim. The trustee is investigating the valuation
25
     of the residential property and is unable to determine its fair market value without further
26
     information. Therefore, for the above stated reasons, the trustee objects to the debtor’s
27
     exemption claim.
28

     TRUSTEE’S OBJECTIONS TO CLAIMS OF EXEMPTION - 1
                                                                                    RONALD G. BROWN
                                                                                         ATTORNEY AT LAW
                                                                                     2525 WELLS FARGO CENTER
                                                                                          999 THIRD AVENUE
                                                                                    SEATTLE, WASHINGTON 98104
                                                                                      (206) 342-7850 TELEPHONE
Case 18-14820-CMA         Doc 11    Filed 02/26/19      Ent. 02/26/19 16:01:04       Pg. 1 of 2
                                                                                       (206)342-7851 FACSIMILE
 1              2. To the extent that the debtor does not describe any asset with particularity, values an
 2   asset without documentation for the valuation, and asserts a claim for which no exemption is
 3   permitted under state law or in excess of what may be allowed by law, the Trustee further objects
 4   to the assertion of an exemption in the debtor’s assets.
 5              3. To the extent that the actual value of an asset exceeds the valuation of the asset by the
 6   debtor, the Trustee objects to the claim of any exemption of any proceeds realized by the
 7   bankruptcy estate in excess of the amount claimed and allowable under the applicable exemption
 8   statute.
 9              4. To the extent the debtor failed to disclose any assets or concealed any property, the
10   Trustee objects to any claims of exemption by the debtor in such assets or property.
11              The Trustee reserves the right to assert any other basis for his objection or otherwise
12   amend this objection as he may determine to be appropriate at a later date.
13              DATED this 26th day of February, 2019.
14                                                    /s/ Ronald G. Brown
                                                      Ronald G. Brown, Trustee, WSBA #8816
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     TRUSTEE’S OBJECTIONS TO CLAIMS OF EXEMPTION - 2
                                                                                        RONALD G. BROWN
                                                                                             ATTORNEY AT LAW
                                                                                         2525 WELLS FARGO CENTER
                                                                                              999 THIRD AVENUE
                                                                                        SEATTLE, WASHINGTON 98104
                                                                                          (206) 342-7850 TELEPHONE
Case 18-14820-CMA            Doc 11     Filed 02/26/19     Ent. 02/26/19 16:01:04       Pg. 2 of 2
                                                                                           (206)342-7851 FACSIMILE
